—Judgment unanimously affirmed. Memorandum: Defendant contends that County Court violated his constitutional right to counsel by denying his request for substitution of assigned counsel. We disagree. Defendant’s general complaints of dissatisfaction with defense counsel are insufficient to establish good cause for substitution (see generally, People v Sawyer, 57 NY2d 12, 18-19, rearg dismissed 57 NY2d 776, cert denied 459 US 1178; People v Garcia, 250 AD2d 421, lv denied 92 NY2d 897). (Appeal from Judgment of Orleans County Court, Punch, J. — Attempted Promoting Prison Contraband, 1st Degree.) Present — Green, J. P., Hayes, Hurl-butt and Lawton, JJ.